Citation Nr: 0708359	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  04-28 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent for left hallux valgus, status post Austin 
bunionectomy, external neurolysis, and tibial sesamoid 
planing.

2.  Entitlement to an initial compensable disability rating 
for right hallux valgus.

3.  Entitlement to an initial compensable disability rating 
for calluses, left foot.

4.  Entitlement to a compensable disability rating for 
calluses, right foot.

5.  Entitlement to an effective date earlier than February 
26, 2001 for the award of service connection for left hallux 
valgus, status post Austin bunionectomy external neurolysis, 
and tibial sesamoid planing.  

6.  Entitlement to an effective date earlier than February 
26, 2001 for the award of service connection for right hallux 
valgus.  

7.  Entitlement to an effective date earlier than December 
23, 2003 for the award of service connection for calluses, 
left foot.  

8.  Entitlement to a temporary total disability rating for 
convalescence pursuant to 38 C.F.R. § 4.30 (2006) based on 
left foot surgery on August 30, 2000 and again on August 23, 
2001.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his uncle


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from October 1975 to October 
1978 and from December 1978 to November 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2002 and June 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.

The veteran testified before the undersigned at a Board 
hearing in May 2006.  A transcript of that hearing is 
associated with the claims folder.

The issues of entitlement to an initial disability rating 
greater than 10 percent for left hallux valgus, status post 
Austin bunionectomy, external neurolysis, and tibial sesamoid 
planing; an initial compensable disability rating for right 
hallux valgus; an initial compensable disability rating for 
calluses, left foot; and a compensable disability rating for 
calluses, right foot, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO received the veteran's claim for service 
connection for left hallux valgus, status post Austin 
bunionectomy, external neurolysis, and tibial sesamoid 
planing, on February 26, 2001; there is no formal or informal 
claim for service connection specifically for left hallux 
valgus prior to February 26, 2001.

2.  The RO received the veteran's claim for service 
connection for right hallux valgus on February 26, 2001; 
there is no formal or informal claim for service connection 
specifically for right hallux valgus prior to February 26, 
2001.

3.  The RO learned of the existence of the veteran's left 
foot calluses in the December 23, 2003 VA examination report; 
there is no formal or informal claim for service connection 
specifically for left foot calluses prior to December 23, 
2003.

4.  The veteran underwent surgery in August 2000 and at a VA 
facility in August 2001 for treatment of his left hallux 
valgus, a procedure in which a K-wire was inserted through 
his metatarsal; VA treatment records indicate he did not have 
the K-wire removed until October 2001.  




 CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than February 
26, 2001 for the award of service connection for left hallux 
valgus, status post Austin bunionectomy, external neurolysis, 
and tibial sesamoid planing, have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.400 (2006).  

2.  The criteria for an effective date earlier than February 
26, 2001 for the award of service connection for right hallux 
valgus have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.157, 3.400 (2006).  

3.  The criteria for an effective date earlier than December 
23, 2003 for the award of service connection for calluses, 
left foot, have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.157, 3.400 (2006).  

4.  The criteria for a temporary total convalescent rating 
based on surgery in August 2000 have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.30 (2006).  

5.  The criteria for a temporary total convalescent rating 
from September 1, 2001 through October 2001 have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.30 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date Claims

Generally, the effective date of an award of a claim is the 
date of receipt of the claim application or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  If a claim for disability 
compensation is received within one year after separation 
from service, the effective date of entitlement is the day 
following separation or the date entitlement arose.  38 
C.F.R. § 3.400(b)(2).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

In this case, the RO received the veteran's initial claim for 
service connection for a "foot condition" on July 22, 1992, 
over one year after his separation from service in November 
1990.  Review of the claims folder fails to reveal any prior 
communication from the veteran or his representative that may 
be construed as indicating intent to seek or apply for 
service connection for a foot condition.  In October 1992, 
the veteran was afforded a VA radiology examination which 
indicated prominent soft tissues at the distal metatarsal 
area but without any demonstration of discrete soft tissue 
mass.  The radiologist perceived no bony abnormality and 
concluded that the veteran had a normal right foot.  Based on 
this examination, the RO granted the veteran service 
connection for his right fifth toe callous in a March 1993 
rating decision, although they rated the condition as 
noncompensable because it was not disfiguring or disabling.  
The veteran filed a notice of disagreement in April 1993 in 
which he contested the noncompensable rating as well as the 
effective date assigned to the disability, but he did not 
allege further disability.  At his September 1996 Board 
hearing, the veteran withdrew his claim for a higher rating 
of his right fifth toe callus, noting that the condition got 
better and that he now understood the noncompensable rating 
that the RO had assigned.  The Board denied the veteran's 
remaining earlier effective date claim in a January 1998 
decision.  

On February 26, 2001, the veteran filed a claim for bilateral 
hallux abductovalgus, claiming that this was the condition he 
was seeking to service connect in his original July 22, 1992 
"foot condition" claim.  On December 23, 2003, the veteran 
was afforded a VA examination in which the examiner diagnosed 
the veteran with postoperative Austin bunionectomy of the 
left fifth toe with external neurolysis, tibial sesamoid 
planing, and hallux valgus; hallux valgus and bunion of the 
right fifth toe; and bilateral plantar calluses.  The 
examiner noted that the veteran had problems with his toes in 
service and opined that his current condition is a 
continuation of these same problems.  Based on this evidence, 
in June 2004, the RO awarded service connection for the 
veteran's hallux valgus of the right and left fifth toes 
effective February 26, 2001 (the date of his claim) and 
awarded service connection for callus of the left fifth toe 
effective December 23, 2003 (the date on which the VA 
examiner diagnosed the condition, since the veteran never 
made a formal claim for service connection for a left fifth 
toe callus).  

Review of the claims folder fails to reveal any evidence 
submitted to the Board establishing the existence of the 
veteran's hallux valgus until the private surgery records 
submitted with the veteran's February 26, 2001 claim for 
service connection of the condition.  Similarly, since the 
veteran never made a claim for service connection for callus 
of the left fifth toe, the first evidence as to the 
condition's existence comes from the December 23, 2003 VA 
examination.  As such, entitlement for these conditions did 
not arise prior to these dates.

The Board has considered the veteran's arguments that the 
effective date for all of his service-connected toe 
conditions should be July 22, 1992, the date of his initial 
"foot condition" claim.  However, the Board finds no legal 
basis for awarding service connection for bilateral hallux 
valgus any earlier than February 26, 2001, and no legal basis 
for awarding service connection for the veteran's left fifth 
toe callus any earlier than December 23, 2003.  38 U.S.C.A. § 
5110(a); 38 C.F.R. §§ 3.1(p), 3.155(a), 3.400.  With regard 
to these claims, the appeal is denied.  

Temporary Total Disability Claim

A temporary total disability rating will be assigned when it 
is established by report at hospital discharge or outpatient 
release that specified conditions are met.  38 C.F.R. § 4.30 
(2006).  A temporary total rating is assigned under 38 C.F.R. 
§ 4.30 if treatment of a service-connected disability 
resulted in: (1) surgery necessitating at least one month of 
convalescence; or (2) surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited); or (3) immobilization by cast, without 
surgery, of one major joint or more.  38 C.F.R. § 4.30(a).  A 
total rating is effective the date of hospital admission or 
outpatient treatment and continuing for a period of one, two, 
or three months from the first day of the month following 
such hospital discharge or outpatient release.  38 C.F.R. § 
4.30.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).  When reasonable doubt arises as to the 
degree of disability, such doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.  

In this case, the veteran has cited two separate instances 
where he alleges the requirements of 38 C.F.R. § 4.30 have 
been met.  In the first instance, the veteran underwent an 
Austin bunionectomy to correct the hallux valgus deformity of 
his left foot at a private medical facility in August 2000.  
However, as the veteran's service connection for hallux 
valgus has been assigned an effective date of February 26,  
2001, this August 2000 surgery and rehabilitation occurred 
during a period before the veteran's condition was recognized 
as service connected by the VA.  As discussed in the previous 
section, an effective date earlier than February 26, 2001 is 
not warranted for the veteran's service-connected hallux 
valgus of the left foot.  As such, the conditions for a 
temporary total disability rating are not met with regard to 
the August 2000 Austin bunionectomy.  

The second instance that the veteran alleges qualifies for a 
temporary total disability rating involves an August 2001 VA 
surgery to correct he veteran's hallux valgus deformity, 
which was made necessary due to mistakes rendered in his 
August 2000 bunionectomy.  This surgery did occur after 
February 26, 2001, and, therefore, was conducted during a 
period after the veteran's hallux valgus of the left foot was 
recognized as a service-connected disability.  Furthermore, 
the evidence shows that the surgery necessitated at least one 
month of convalescence.  The surgery was performed on August 
23, 2001, yet the K-wire inserted through his first 
metatarsal across the osteotomy site was not removed until 
October 18, 2001, which satisfies the requirement of at least 
one month of convalescence.  Moreover, it is noted that x-
rays following the August 2001 surgery show shifting of the 
wire which led to the surgical removal of the K-wire in 
October.  This would tend to suggest that there had not been 
stabilization of the post-operative condition.  At his May 
2006 Board hearing, the veteran testified that he was forced 
to use crutches following the surgery and unable to work 
during the time it took him to recuperate from the procedure.  
The medical records on file are pretty skimpy with regard to 
the post-surgical follow-up and really don't rebut the 
veteran's testimony.  As it appears that the veteran was 
still convalescing through a large period of October 2001, 
the Board finds that the evidence supports the grant of a 
temporary total disability rating from September 1 2001, the 
first day of the month following surgery, through October 31, 
2001.  

The Board notes that the veteran was treated for continued 
pain in his left foot beyond October 31, 2001.  However, the 
applicable criteria of 38 C.F.R. § 4.30 do not include 
consideration of the ability to work or perform a particular 
task.  In addition, there is no medical evidence supporting a 
claim of convalescence beyond October 2001.  While the 
veteran's foot disability may have changed somewhat following 
the surgery, the chronic manifestations are not for 
consideration in determining a convalescence rating.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letters dated 
August 2001 and September 2004, as well as in the August 
2003, June 2004, and December 2004 supplemental statements of 
the case, the RO advised the veteran of the evidence needed 
to substantiate his claim and explained what evidence it was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing.  In addition, the August 2003, June 2004, and 
December 2004 supplemental statements of the case include the 
text of the regulation that implements the notice and 
assistance provisions from the statute.  

Although the veteran did not receive specific notice 
informing him to submit all relevant evidence in his 
possession prior to the January 2002 and June 2004 rating 
decisions, Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the veteran was informed to submit any information 
that pertains to his claim by letter dated September 2004.  
Accordingly, the Board finds that the RO has provided all 
required notice.  38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present appeal, although the veteran was not provided 
with a specific letter explaining the evidence needed to 
establish a disability rating and an effective date, he was 
generally provided with such information in his various 
statements of the case.  The Board further finds that any 
deficiency in the notice to the veteran or the timing of 
these notices is harmless error.  See Overton v. Nicholson, 
20 Vet. App. 427, 435 (2006) (finding that the Board erred by 
relying on various post-decisional documents to conclude that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, the Court found that the evidence established 
that the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case).  

With respect to the duty to assist, the RO has obtained all 
available service records, VA treatment records, and multiple 
VA examinations.  See 38 U.S.C.A. § 5103A(d).  In addition, 
the veteran provided private medical records and lay evidence 
in the form of his own written statements and oral testimony 
at his September 1996 and May 2006 Board hearings.  As there 
is no indication of outstanding evidence, the Board is 
satisfied that the duty to assist has been met with regard to 
the veteran's claims for an earlier effective date and 
temporary total disability benefits.  38 U.S.C.A. § 5103A.


ORDER

An effective date earlier than February 26, 2001 for the 
award of service connection for left hallux valgus, status 
post Austin bunionectomy, external neurolysis, and tibial 
sesamoid planing, is denied.  

An effective date earlier than February 26, 2001 for the 
award of service connection for right hallux valgus is 
denied.  

An effective date earlier than December 23, 2003 for the 
award of service connection for calluses, left foot, is 
denied.  

A total disability rating based on convalescence following 
surgery in August 2000 is denied.

Subject to the laws and regulations governing monetary 
benefits, a temporary total disability rating from September 
1, 2001 to October 31, 2001 pursuant to 38 C.F.R. § 4.30 is 
granted.  




REMAND

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  The duty to 
assist includes the conduct of a thorough and comprehensive 
medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 
(1995).  Where the veteran claims that his condition is worse 
than when last rated, and the available evidence is too old 
for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993).

In the case, the veteran had his most recent VA podiatric 
examination in December 2003.  However, during the May 2006 
Board hearing, he asserted that his hallux valgus and callus 
conditions had worsened since that examination.  In order to 
ensure that the veteran's disability is rated properly, and 
to comply with the duty to assist, the Board finds that a 
remand is needed to secure a current VA examination. 
       

Accordingly, the case is REMANDED for the following action:

1. The RO should attempt to secure any VA 
medical records dated from September 2004 
to the present from the Hampton VA Medical 
Center in Hampton, Virginia.  

2.  The veteran should be afforded a VA 
podiatric examination for evaluation of 
his bilateral hallux valgus deformity and 
bilateral callus of the fifth toe.  All 
indicated tests and studies should be 
performed as deemed necessary by the 
examiner.  The claims folder must be made 
available to the examiner for review prior 
to the examination.  The examiner should 
record all subjective complaints and 
objective findings of symptomatology 
related to the bilateral hallux valgus and 
callus disabilities.

The veteran is hereby advised that failure 
to report for a scheduled VA examination 
without good cause shown may have adverse 
consequences for his claim.  

3.  After completing any additional 
necessary development, the RO should 
readjudicate the issues of entitlement to 
service connection for an initial 
disability rating greater than 10 percent 
for left hallux valgus, status post Austin 
bunionectomy, external neurolysis, and 
tibial sesamoid planing; an initial 
compensable disability rating for right 
hallux valgus; an initial compensable 
disability rating for calluses, left foot; 
and a compensable disability rating for 
calluses, right foot.  If the disposition 
remains unfavorable, the RO should furnish 
the veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.     

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2004).    


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


